DETAILED ACTION
Election/Restrictions
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 February 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Sucker Rod Pump System with Neural Network to Manage Buckling of the Rod String.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 11, and 12 have been renumbered 10 and 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim [11] is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim [11] recites “the condition comprises a pump system condition.” Independent claim 1, from which Claim [11] recites “a condition associated with the pump system.”  A plain reading of claim 12 shows no meaningful difference from the recitation of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pons (US 2017/0016313).
Regarding claim 1, Pons discloses a method comprising: operating a pump system (pump 104, par 0100); determining a condition associated with the pump system (a condition can be detected based on analysis of dynamometer data, par 0103); and controlling the pump system based at least in part on the condition (pump control can be alder based on the results of that analysis of data, par 0103, 0126). 
Regarding claim 4, Pons discloses the method of claim 3, further comprising modeling buckling associated with a rodstring of the pump system (the data is used to alert to or prevent fluid pounding, 
Regarding claim 5, Pons discloses the method of claim 1, further comprising adjusting for acceleration to improve a pump load model (a load model includes the determination of “pump fillage” which is the percentage of the pump stroke that contains a liquid, par 0065; the transfer point of the pump is the point where the load of the fluid column is transferred to the standing valve, par 0067; acceleration can be used to improve estimation of the transfer point and therefore pump load, par 0080, 0090). 
Regarding claim 6, Pons discloses the method of claim 5, further comprising estimating one or more gas characteristics using the pump load model (data can be analyzed to detect gas interferences, par 0147) and/or estimating stroke length using the pump load model (data can be analyzed to control/adjusting stroke length, par 0143). 
Regarding claim 7, Pons discloses the method of claim 1, wherein the pump system is disposed at least in part in a deviated well (deviated well is intended use of the pump and does not impose any limit on the interpretation of the claim; See MPEP 2111.04; the Pons pump is disclosed as usable in a deviated well, par 0110). 
Regarding claim 9, Pons discloses the method of claim 1, wherein the determining is based on a force measurement (dynamometer data in used, par 0016 a dynamometer measures the load forces at various positions, par 0009) and the condition is a position (said dynamometer measures position, id.). 
Regarding claim [10], Pons discloses the method of claim 1, wherein the pump system comprises a sucker rod pump (sucker rod pump, par 0059). 
Regarding claim [11], Pons discloses the method of claim 1, wherein the condition comprises a pump system condition (dynamometer is used in the rod lift pump system, par 0016). 

Regarding claim 14, Pons discloses the method of claim 1, wherein the condition comprises a fluid condition (the data is used to alert to or prevent fluid pounding, par 0068, 0072, 0142; fluid pounding describes a fluid condition of a partially filled fluid load). 


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemens (US 2013/0124166).
Regarding claim 1, Clemens discloses a method comprising: operating a pump system (implicitly the well tool is a pump because the tool causes migration of production fluid to the surface through the production tubing string 140, par 0017, 0018; well production operations, par 0002); determining a condition associated with the pump system (sensors data and condition of the tool determines operation of the tool, par 0038-0044); and controlling the pump system based at least in part on the condition (the data is used to operate the device in the well, par 0020, 0118). 
Regarding claim 2, Clemens discloses the method of claim 1, wherein the determining utilizes a physics- based model that includes two spatial dimensions (the three-dimensional geometric model 215, includes the lower two spatial dimensions, par 0055-0058). 
Regarding claim 3, Clemens discloses the method of claim 1, wherein the determining utilizes a physics- based model that includes three spatial dimensions (three-dimensional geometric model 215, data on the tool, par 0055-0058). 
Regarding claim 4, Clemens discloses the method of claim 3, further comprising modeling buckling associated with a rodstring of the pump system (3d geo metric model 215 incorporates buckling of the tool string, par 0062, 0070; axial deformation of the tool string, par 0051). 

Regarding claim 6, Clemens discloses the method of claim 5, further comprising estimating one or more gas characteristics using the pump load model (characteristics of the fluid type, gas, are used in the model as a data point, par 0046, the machine learning system 210 generalizes rules and makes predictions on missing attributes or future data; par 0071) and/or estimating stroke length using the pump load model. 
Regarding claim 7, Clemens discloses the method of claim 1, wherein the pump system is disposed at least in part in a deviated well (deviated well is intended use of the pump and does not impose any limit on the interpretation of the claim; See MPEP 2111.04; the Clemens pump control system is disclosed as usable in a deviated well because it measures incline in the model as a data point, par 0048; the machine learning system 210 generalizes rules and makes predictions on missing attributes or future data; par 0071). 
Regarding claim 8, Clemens discloses the method of claim 7, wherein the determining utilizes a physics- based model that includes an axial dimension (axial effective force, par 0057) and a radial dimension (borehole diameter profile, diameter is twice radius, par 0057) as a dimension normal to the axial dimension (outwardly facing surfaces of the tool string, par 0057). 
Regarding claim 9, Clemens discloses the method of claim 1, wherein the determining is based on a force measurement (applied force is measured, par 0042, 0047, 0049, 0050) and the condition is a position (position of the tool-string is determined with 3d model 215, par 0062). 
Regarding claim [11], Pons discloses the method of claim 1, wherein the condition comprises a pump system condition (position of the tool-string is determined with 3d model 215, par 0062). 
Regarding claim 12, Pons discloses the method of claim 1, wherein the condition comprises a well condition (position of the tool-string in relation to the 3d space of the well, par 0062). 

Regarding claim 14, Clemens discloses the method of claim 1, wherein the condition comprises a fluid condition  (the machine learning system 210 generalizes rules and makes predictions on missing attributes or future data; par 0071; the data includes information on the fluid specification 230, par 0037, fluid flow rates, par 0039, fluid characteristics, par 0041,0046). 
Regarding claim 15, Clemens discloses the method of claim 1, further comprising utilizing a physics-based model to generate training data (neural network uses deployment simulation results to generate inputs to the neural network, par 0072-0073), training a machine model utilizing the training data to generate a trained machine model (by providing the neural network with multiple inputs and corresponding desired outputs, it eventually learns an algorithm that will yield the desired output for each input, and effectively predict an entirely new input, par 0073) and wherein the condition is output from the trained machine model responsive to receive of an input associated with operating the pump system (given an entirely new input, the neural network may effectively predict what the output should be, par 0073, 0071). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY S LEE/Examiner, Art Unit 3746            

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746